DETAILED ACTION
Status of Claims: Claims 1, 3-11, and 13-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-11, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10-11, and 18-20 of copending Application No. 16/436,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6-8, 10-11, and 18-20 of copending Application No. 16/436,367 contain(s) every element of claims 1, 6-11, and 18-20 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Van Der Werff et al. (US 20190073072 A1).
Regarding claim 1, Van Der Werff et al. disclose a control system for a hoist comprising: a first bus extending between a control module of the rescue hoist and a control input device (paragraph [0156] [0178] and fig. 2-3; one connecting means (7) extending between controller 5 (used for controlling switching devices such as winches) and input control signal sensing device (3) or (19)); and a second bus extending between the control module of the rescue hoist and the control input device (paragraph [0156] [0178] and fig. 2-3; another connecting means (7) extending between controller 5 (used for controlling switching devices such as winches) and input control signal sensing device (3) or (19)), wherein the first bus is configured to transmit a first signal from the control input device to the control module (paragraph [0156] and fig. 1-3; signals are received at the controller (5) from different connections (connecting means (7)) and the second bus is configured to transmit a second signal from the control input device to the control module (paragraph [0156] and fig. 1-3; signals are received at the controller (5) from different connections (connecting means (7)), both the first signal and the second signal being generated by the control input device in response to a manipulation of the control input device (paragraphs [0157] [0164] [0205] and fig. 1-3; signals are generated when input device (3) or (19) being manipulated/touched); the control module is configured to compare the first signal against the second signal (paragraphs [0156] [0178] and fig. 1-3; the received signals via different connections (connecting means 7) are compared by controller (5) for controlling switching devices such as winches).
Regarding claim 9, Van Der Werff et al. further suggest a storage device coupled to the control module via a storage bus and configured to store a command signal generated by the control input device, the command signal embodied in the first signal and the second signal (paragraphs [0253] [0256]; the touch/tap (on input device as input/control signals) generate commands which are recorded as generated events).  
Regarding claim 10, Van Der Werff et al. further suggest wherein the storage bus comprises a third bus (paragraph [0205]; control signal is recorded in system through one or more computers or microprocessors).  
Regarding claim 11, Van Der Werff et al. disclose system, comprising: a rescue hoist (paragraph [0078]; winches); a control input device configured to provide a command signal to the hoist (paragraphs [0157] [0164] [0205] and fig. 1-3; signals are generated when input device (3) or (19) being manipulated/touched) (paragraphs [0156] [0178] and fig. 1-3; the received signals via different connections (connecting means 7) are compared by controller (5) for controlling switching devices such as winches); a first bus extending between a control module of the rescue hoist and the control input device (paragraph [0156] [0178] and fig. 2-3; one connecting means (7) extending between controller 5 (used for controlling switching devices such as winches) and input control signal sensing device (3) or (19)); and a second bus extending between the control module of the rescue hoist and the control input device (paragraph [0156] [0178] and fig. 2-3; another connecting means (7) extending between controller 5 (used for controlling switching devices such as winches) and input control signal sensing device (3) or (19)), wherein the first bus is configured to transmit a first signal from the control input device to the control module (paragraph [0156] and fig. 1-3; signals are received at the controller (5) from different connections (connecting means (7)) and the second bus is configured to transmit a second signal from the control input device to the control module (paragraph [0156] and fig. 1-3; signals are received at the controller (5) from different connections (connecting means (7)), both the first signal and the second signal being generated by the control input device in response to a manipulation of the control input device (paragraphs [0157] [0164] [0205] and fig. 1-3; signals are generated when input device (3) or (19) being manipulated/touched); the control module is configured to compare the first signal against the second signal (paragraphs [0156] [0178] and fig. 1-3; the received signals via different connections (connecting means 7) are compared by controller (5) for controlling switching devices such as winches).  
Regarding claim 18, Van Der Werff et al. disclose a method of controlling a hoist, comprising: transmitting a first signal across a first bus extending between a (paragraph [0156] [0178] and fig. 2-3; one connecting means (7) extending between controller 5 (used for controlling switching devices such as winches) and input control signal sensing device (3) or (19)) (paragraph [0156] and fig. 1-3; signals are received at the controller (5) from different connections (connecting means (7)); transmitting a second signal across a second bus extending between the control module of the rescue hoist and the control input device (paragraph [0156] [0178] and fig. 2-3; another connecting means (7) extending between controller 5 (used for controlling switching devices such as winches) and input control signal sensing device (3) or (19)) (paragraph [0156] and fig. 1-3; signals are received at the controller (5) from different connections (connecting means (7)); and comparing the first signal against the second signal to determine whether the first signal is the same as the second signal (paragraphs [0156] [0178] and fig. 1-3; the received signals via different connections (connecting means 7) are compared by controller (5) for controlling switching devices such as winches).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Werff et al. (US 20190073072 A1) in view of Mercer et al. (US 20140027564 A1).
Regarding claim 6, Van Der Werff et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein the first bus comprises one of a first CAN- Bus or a first ARINC429-Bus and defines a DAL C level of reliability. However, Mercer et al. from the same or similar field of endeavor suggest wherein the first bus comprises one of a first CAN- Bus or a first ARINC429-Bus and defines a DAL C level of reliability (paragraphs [0037] [0052], according to various DAL levels). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Van Der Werff et al.’s method/system where the first bus comprises one of a first CAN- Bus or a first ARINC429-Bus and defines a DAL C level of reliability as suggested by Mercer et al. The motivation would have been to provide a control system that reduces the probability of a critical failure (paragraph [0044]). 
Regarding claim 7, Mercer et al. further suggest wherein the second bus comprises one of a second CAN-Bus or a second ARINC429-Bus and defines the DAL C level of reliability (paragraphs [0037] [0052]).  
Regarding claim 8, Mercer et al. further suggest wherein the control system defines a DAL B level of reliability (paragraphs [0037] [0052]).  
Allowable Subject Matter
Claims 3-5, 13-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks/arguments, see pages 6-8, filed 02/07/2022, with respect to the rejection(s) of claim(s) 1, 11, and 18 under 35 U.S.C. 102(a) (1) regarding Eschelbacher et al. reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kattainen et al. (US 20130271152 A1) disclose a hoist control system (paragraph [0022]) comprising two different buses carrying first signal and second signal respectively. The signals are compared to determine whether circuit is operational to control hoisting machine (paragraphs [0042-0043]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476